[a105image1.gif]

Exhibit 10.5
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


Private & Confidential (Addressee Only)


{EMPNAME}

{EMPNUM}


We are pleased to advise you (the “Participant”) that Analog Devices, Inc., a
Massachusetts corporation (the “Company”), has granted to the Participant that
number of Performance Restricted Stock Units (“Performance RSUs”) set forth
below, subject to the terms and conditions of the Analog Devices, Inc. Amended
and Restated 2006 Stock Incentive Plan (the “Plan”) and this Performance
Restricted Stock Unit Agreement, including Appendix A, which includes additional
performance-based vesting conditions, and Appendix B, which includes any
applicable country-specific provisions (this agreement, together with Appendix A
and Appendix B, the “Agreement”). The grant of Performance RSUs reflects the
Company’s confidence in the Participant’s commitment and contributions to the
success and continued growth of the Company. All terms not defined in this
Agreement shall have the meaning set forth in the Plan.
1.
Performance Restricted Stock Unit.

Subject to the terms and conditions of the Plan and this Agreement, the Company
has granted to the Participant that number of Performance RSUs (the “Award”)
effective on the Date of Grant set forth below:
Date of Grant:     {GRANTDATE}
Number of Performance RSUs (“Initial Grant Number”):    {RSSHARESGRANTED}
{RSVESTDESC}     {RSVESTSCHED}
Each one (1) Performance RSU shall, if and when it vests in accordance with this
Agreement, automatically convert into one (1) share of common stock, US$0.16 2/3
par value, of the Company (“Common Stock”) issuable as provided below. The
Performance RSUs are subject to the vesting provisions set forth in Section 2
(including any performance-based vesting conditions set forth in Appendix A),
the restrictions on transfer set forth in Section 3, and the right of the
Company to retain Shares (as defined below) pursuant to Section 7.
2.
Vesting and Conversion.

(a)
Subject to the terms of the Plan and this Agreement, the Performance RSUs shall
vest in accordance with the vesting conditions set forth in Section 1 and the
performance-based vesting conditions set forth in Appendix A. For purposes of
this Agreement, Performance RSUs that have not vested as of the Vesting Date in
accordance with this Section 2(a) and Appendix A are referred to as “Unvested
Performance RSUs.” The shares of Common Stock that are issuable upon the vesting
and conversion of the Performance RSUs are referred to in this Agreement as
“Shares.” As soon as administratively practicable after the issuance of any
Shares upon the vesting and conversion of Performance RSUs, and subject to the
terms and conditions set forth in the Agreement, the Company shall deliver or
cause to be delivered evidence (which may include a book entry by the Company’s
transfer agent) of the Shares so issued in the name of the Participant to the
brokerage firm designated by the Company to maintain the brokerage account
established for the Participant or the Participant’s heirs, in the case of
Section 2(c). Notwithstanding the foregoing, the Company shall not be obligated
to issue Shares to or in the name of the Participant upon the vesting and
conversion of any Performance RSUs unless the issuance of such Shares shall
comply with all relevant provisions of law and other legal requirements
including, without limitation, any applicable securities laws and the
requirements of any stock exchange upon which shares of Common Stock may then be
listed.

(b)
In the event the Participant’s employment with the Company or the Employer (as
defined in Section 2(e)) is terminated either by the Participant, the Company,
or the Employer for any reason or no reason (other than due to death or
Disability), then in each such case, all of the Unvested Performance RSUs as of
the date of termination shall terminate and be cancelled immediately and
automatically and the Participant shall have no further rights with respect to
such Unvested Performance RSUs.

(c)
As set forth in Appendix A, in the event of the Participant’s death prior to the
end of the Performance Period, the Unvested Performance RSUs shall vest
immediately upon death with respect to the Initial Grant Number of Shares
underlying the Performance RSUs, notwithstanding that the Participant was not
employed as of the Vesting Date. In


1

--------------------------------------------------------------------------------

[a105image1.gif]



the event of the Participant’s death after the end of the Performance Period,
the Unvested Performance RSUs shall vest with respect to the number of Shares
underlying the Performance RSUs that would have vested in accordance with
Appendix A had the Participant continued employment through the Vesting Date had
he or she not died.
(d)
As set forth in Appendix A, in the event the Participant’s employment with the
Company or the Employer is terminated by reason of his or her Disability (as
defined below) prior to the end of the Performance Period, the Unvested
Performance RSUs shall vest immediately upon termination with respect to the
Initial Grant Number of Shares underlying the Performance RSUs, notwithstanding
that the Participant terminated employment prior to the Vesting Date. In the
event the Participant’s employment with the Company or the Employer is
terminated by reason of his or her Disability after the end of the Performance
Period, the Unvested Performance RSUs shall vest with respect to the number of
Shares underlying the Performance RSUs that would have vested in accordance with
Appendix had the Participant continued employment through the Vesting Date. For
the purpose of this Agreement, “Disability” means (i) the Participant’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as determined by the Company.

(e)
For purposes of this Agreement, employment shall include being an employee with
the Company. Employment shall also include being an employee with any direct or
indirect parent or subsidiary of the Company, or any successor to the Company or
any such parent or subsidiary of the Company (the “Employer”). Should a
Participant transfer employment to become a director, consultant or advisor to
the Company or the Employer following the Date of Grant, he or she will still be
considered employed for vesting purposes until he or she ceases to provide
services to the Company or any direct or indirect parent or subsidiary of the
Company, or any successor to the Company or any such parent or subsidiary of the
Company.

3.
Restrictions on Transfer.

(a)
The Participant shall not sell, assign, transfer, pledge or otherwise encumber
any Performance RSUs, either voluntarily or by operation of law.

(b)
The Company shall not be required (i) to transfer on its books any of the
Performance RSUs which have been transferred in violation of any of the
provisions set forth herein or (ii) to treat as the owner of such Performance
RSUs any transferee to whom such Performance RSUs have been transferred in
violation of any of the provisions contained herein.

4.
Not a Shareholder. The Performance RSUs represent an unfunded, unsecured promise
by the Company to deliver Shares upon vesting and conversion of the Performance
RSUs, and until vesting of the Performance RSUs and issuance of the Shares, the
Participant shall not have any of the rights of a shareholder with respect to
the Shares underlying the Performance RSUs. For the avoidance of doubt, the
Participant shall have no right to receive any dividends and shall have no
voting rights with respect to the Shares underlying the Performance RSUs for
which the record date is on or before the date on which the Shares underlying
the Performance RSUs are issued to the Participant.

5.
Provisions of the Plan. The Performance RSUs and Shares, including the grant and
issuance thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company’s Intranet at
http://signals.corpnt.analog.com/default.aspx. (From Signals home page, click
Knowledge Centers, HR, Employee Stock Programs. The related documents can be
found in the right-hand column.)

6.
Withholding Taxes.

(a)
Regardless of any action the Company and/or the Employer, if different, takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
the Participant acknowledges that the ultimate liability for all Tax-Related
Items legally applicable to the Participant is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance RSUs,
including the grant of the Performance RSUs, the vesting of the Performance
RSUs, the subsequent sale of any Shares acquired pursuant to the Performance
RSUs and the receipt of any dividends; and (ii) do not commit to structure the
terms of the grant or any aspect of the Performance RSUs to reduce or eliminate
the Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant becomes subject to Tax-Related Items in more
than one jurisdiction between the Date of Grant and the date of any relevant
taxable or tax withholding event, as applicable, the Participant acknowledges
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


2

--------------------------------------------------------------------------------

[a105image1.gif]



(b)
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
to satisfy all Tax-Related Items. In this regard, the Participant authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the methods set forth below:

(i)
the Company may withhold a sufficient number of whole Shares otherwise issuable
upon the vesting of the Performance RSUs that have an aggregate Fair Market
Value (as defined under the Plan) sufficient to pay the minimum Tax-Related
Items required to be withheld with respect to the Shares. The cash equivalent of
the Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items (determined by reference to the closing price of the Common
Stock on the NASDAQ Global Select Market on the applicable vesting date).

(ii)
the Company may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s salary or other amounts payable to the
Participant; or

(iii)
the Company may withhold from proceeds of the sale of Shares either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization).

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
Performance RSU, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
In the event the withholding requirements are not satisfied through the
withholding of Shares or through the Participant’s salary or other amounts
payable to the Participant, no Shares will be issued upon vesting of the
Performance RSUs unless and until satisfactory arrangements (as determined by
the Compensation Committee of the Board) have been made by the Participant with
respect to the payment of any Tax-Related Items which the Company and/or the
Employer determine, in each of its sole discretion, must be withheld or
collected with respect to such Performance RSUs. No fractional Shares will be
withheld or issued pursuant to the grant of the Performance RSUs and the
issuance of Shares hereunder. By accepting this grant of Performance RSUs, the
Participant expressly consents to the withholding of Shares and/or cash as
provided for hereunder. All other Tax-Related Items related to the Performance
RSUs and any Shares delivered in payment thereof are the Participant’s sole
responsibility.
7.
Option of Company to Deliver Cash. Notwithstanding any of the other provisions
of this Agreement, and except as set forth in Appendix B, where share settlement
is otherwise prohibited under local law or may present adverse tax consequences
to the Participant, at the time the Performance RSUs vest, the Company may
elect, in the sole discretion of the Compensation Committee of the Board, to
deliver by wire transfer to the Participant in lieu of Shares an equivalent
amount of cash (determined by reference to the closing price of the Common Stock
on the NASDAQ Global Select Market on the applicable vesting date). If the
Company elects to deliver cash to the Participant, the Company is authorized to
retain such amount as is sufficient in the opinion of the Company to satisfy the
Tax-Related Items withholding obligations of the Company pursuant to Section 6
herein.

8.
Data Privacy. This Section 8 applies if the Participant resides outside the
U.S.: The Company hereby notifies the Participant of the following in relation
to the Participant’s personal data and the collection, processing and transfer
of such data in relation to the grant of the Performance RSUs and the
Participant’s participation in the Plan, pursuant to applicable personal data
protection laws. The collection, processing and transfer of the Participant’s
personal data is necessary for the Company’s administration of the Plan and the
Participant’s participation in the Plan, and the Participant’s denial and/or
objection to the collection, processing and transfer of personal data may affect
the Participant’s ability to participate in the Plan. As such, the Participant
voluntarily acknowledges, consents and agrees (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.

The Company holds certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
Performance RSUs or any other entitlement to Shares awarded, canceled,
purchased, vested, unvested or outstanding in the Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). The Data may be
provided by the Participant or collected, where lawful, from third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The data
processing will take place through electronic and non-electronic means according
to logistics and procedures strictly correlated to the purposes for which the
Data is collected and with confidentiality and security provisions as set forth
by applicable laws and regulations in the Participant’s country of residence.
Data processing operations will be performed minimizing the use of personal

3

--------------------------------------------------------------------------------

[a105image1.gif]



and identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.
The Company will transfer Data as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Plan,
and the Company may further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the United States, the European Economic Area, or
elsewhere throughout the world. The Participant hereby authorizes (where
required under applicable law) the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.
The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Participant’s
local HR manager.
9.
Repatriation and Other Legal Requirements. The Participant agrees as a condition
of the grant of the Performance RSUs, as applicable, to repatriate all payments
attributable to the Shares and/or cash acquired under the Plan (including, but
not limited to, dividends and any proceeds derived from the sale of the Shares
acquired pursuant to the Performance RSUs) in accordance with all foreign
exchange rules and regulations applicable to the Participant. In addition, the
Participant also agrees to take any and all actions, and consent to any and all
actions taken by the Company and its subsidiaries, as may be required to allow
the Company and its subsidiaries to comply with all laws, rules and regulations
applicable to the Participant. Finally, the Participant agrees to take any and
all actions as may be required to comply with the Participant’s personal legal
and tax obligations under all laws, rules and regulations applicable to the
Participant.

10.
Miscellaneous.

(a)
No Rights to Employment. The grant of the Performance RSUs shall not confer upon
the Participant any right to continue in the employ of the Company or the
Employer, nor limit in any way the right of the Company or the Employer to
terminate the Participant’s employment at any time. Except in the event of
termination of employment due to death or Disability, the vesting of the
Performance RSUs pursuant to Section 2 and Appendix A, is earned only by
satisfaction of the performance-based vesting conditions and continuing service
as an employee at the will of the Company or the Employer through the Vesting
Date (not through the act of being hired or engaged or being granted the
Performance RSUs hereunder).

(b)
Discretionary Nature. The Participant acknowledges and agrees that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company at any time, to the extend permitted under the Plan. The Participant’s
participation in the Plan is voluntary. The grant of the Performance RSUs under
the Plan is a one-time benefit and does not create any contractual or other
right to receive a grant of Performance RSUs or any other award under the Plan
or other benefits in lieu thereof in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of any grant, the number of Shares subject to the grant, and the
vesting provisions. Any amendment, modification or termination of the Plan shall
not constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company or the Employer. The Performance RSUs
and income from such Performance RSUs shall not be included in any calculation
of severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.

(c)
Exclusion from Termination Indemnities and Other Benefits. This Section 10(c)
applies if the Participant resides outside the U.S.: The value of the
Performance RSUs and any other awards granted under the Plan is an extraordinary
item of compensation outside the scope of the Participant’s employment with the
Company or the Employer (and the Participant’s employment contract, if any). Any
grant under the Plan, including the grant of the Performance RSUs and the income
and value of same, is not part of normal or expected compensation. Further, the
Performance RSUs and the Shares are not intended to replace any pension rights
or compensation.

(d)
No Entitlement. This Section 10(d) applies if the Participant resides outside
the U.S.: In consideration of the grant of Performance RSUs, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance


4

--------------------------------------------------------------------------------

[a105image1.gif]



RSUs resulting from termination of the Participant’s employment with the Company
or the Employer (regardless of the reason for such termination and whether or
not later to be found invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment contract, if any) and the Participant irrevocably releases the
Company from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, the
Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such claim.
(e)
Exchange Rates. This Section 10(e) applies if the Participant resides outside
the U.S.: The Participant acknowledges and agrees that neither the Company nor
the Employer shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the Performance RSUs or of any amounts due to the Participant
pursuant to the vesting and settlement of the Performance RSUs or the subsequent
sale of any Shares.

(f)
Future Value of Shares. The future value of the underlying Shares is unknown,
indeterminable, and cannot be predicted with certainty.

(g)
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(h)
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Company and the Participant and his or her respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 3 of this Agreement.

(i)
Notice. Each notice relating to this Award shall be in writing (which shall
include electronic form) and delivered in person, electronically or by first
class mail, postage prepaid, to the address as hereinafter provided. Each notice
shall be deemed to have been given on the date it is received. Each notice to
the Company shall be addressed to it at its offices at Analog Devices, Inc.,
Three Technology Way, Norwood, Massachusetts, 02062, Attention: Chief Financial
Officer. Each notice to the Participant shall be addressed to the Participant at
the Participant’s last known mailing or email address, as applicable, on the
records of the Company.

(j)
Pronouns. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

(k)
Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.

(l)
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws.

(m)
Compliance with Laws. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Participant’s consent to the extent necessary
to comply with securities or other laws applicable to issuance of Shares.

(n)
Interpretation. The interpretation and construction of any terms or conditions
of this Agreement or the Plan, or other matters related to the Plan, by the
Compensation Committee of the Board shall be final and conclusive.

(o)
Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Award, the Participant is
deemed to have accepted and agreed to all of the terms and conditions of this
Agreement and the provisions of the Plan.


5

--------------------------------------------------------------------------------

[a105image1.gif]



(p)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Performance RSUs or other awards granted to the
Participant under the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

(q)
English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance RSUs, be drawn up in English. If the Participant has
received this Agreement, the Plan or any other documents related to the
Performance RSUs translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version shall control.

(r)
Appendix B. Notwithstanding any provisions herein to the contrary, if the
Participant transfers the Participant’s residence and/or employment to a country
other than the United States, the Performance RSUs shall be subject to any
special terms and conditions for such country as may be set forth in Appendix B
to this Agreement. Moreover, if the Participant relocates to one of the
countries included in Appendix B, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. Appendix
B constitutes part of this Agreement.

(s)
Additional Requirements. The Company reserves the right to impose other
requirements on the Performance RSUs, any Shares acquired pursuant to the
Performance RSUs, and the Participant’s participation in the Plan, to the extent
the Company determines, in its sole discretion, that such other requirements are
necessary or advisable for legal or administrative reasons. Such requirements
may include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

(t)
Private Placement. The Company has submitted filings in the United States in
connection with the stock incentive plan under which this Award was made. The
Company has not submitted any registration statement, prospectus or other
filings with other local securities authorities (unless otherwise required under
such local law), and the grant of the Award is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.

(u)
Changes in Capitalization. In the event of any stock split, reverse stock split,
stock dividend, recapitalization, combination of shares, reclassification of
shares, spin-off or other similar change in capitalization or event, or any
non-cash distribution to holders of Common Stock, the number of Performance
RSUs, and Shares issuable upon vesting and conversion thereof, shall be
appropriately adjusted in such manner as shall be determined by the Compensation
Committee of the Board.

(v)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

(w)
Waiver. The Participant acknowledges that a waiver by the Company or breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant.



Ray Stata        Vincent Roche
Chairman of the Board        President & Chief Executive Officer





6

--------------------------------------------------------------------------------

[a105image1.gif]
APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT



1.
Performance Period. The three-year period beginning on {GRANTDATE} and ending on
{GRANTDATE+3YRS} (the “Performance Period”).

2.
Vesting Date. {GRANTDATE+3YRS+14DAYS}.

3.
Certification Date: The date the Compensation Committee of the Board certifies
in writing, in accordance with the requirements of Section 162(m) of the Code,
the level of attainment of the Performance Parameters. The Certification Date
shall be a date as soon as possible following the end of the Performance Period
but prior to the Vesting Date.

4.
Performance-Based Vesting Terms. Except as provided in the following sentence,
the Participant shall vest on the Vesting Date in the number of Performance
RSUs, if any, that the Compensation Committee of the Board shall determine to be
vested based on the determination of the certified level of attainment of the
Performance Parameters, provided the Participant continues to provide services
to the Company or Employer or respective successor through the Vesting Date. In
the event the Participant’s employment is terminated by reason of the
Participant’s death or Disability prior to the end of the Performance Period,
the Unvested Performance RSUs shall vest immediately upon termination with
respect to the Initial Grant Number of Shares underlying the Performance RSUs,
notwithstanding that the Participant’s employment is terminated prior to the
Vesting Date. If the Participant’s employment is terminated by reason of the
Participant’s death or Disability after the end of the Performance Period, the
Unvested Performance RSUs shall vest in accordance with the first sentence of
this Section 4 had the Participant continued employment through the Vesting
Date.

5.
Performance Parameters. The Performance Parameters are based on the comparison
of the TSR (as defined below) of the Company relative to the median TSR of the
Peer Group (as defined below) during the Performance Period and are equal to
100% plus or minus two times the difference between the Company’s TSR and the
median Peer Group TSR. The number of Performance RSUs that shall vest shall be
equal to a number of Performance RSUs that is between 0% and 200% of the Initial
Grant Number, up to a maximum of 100% of the Initial Grant Number if the
Company’s TSR is negative. Attainment among Performance Parameters is subject to
interpolation on a linear basis.

“Peer Group” shall mean a peer group of companies established by the
Compensation Committee of the Board at the time the Performance RSUs are granted
to the Participant and the stock of which continues to be traded on a publicly
traded stock exchange as of the last day of the Performance Period.
Total Shareholder Return (“TSR”) shall be computed according to the following
formula:
TSR = (Ending Stock Price – Beginning Stock Price + Cumulative Cash Dividend
Payments)
(Beginning Stock Price)


“Beginning Stock Price” shall mean the average of the closing prices of the
applicable stock for the 90 calendar days starting and including the first day
of the Performance Period.
“Ending Stock Price” shall mean the average of the closing price of the
applicable stock for the 90 calendar days up to and including the last day of
the Performance Period.
“Cumulative Cash Dividend Payments” shall mean the sum of all cash dividends
declared during the Performance Period, based on their ex-dividend date.
The stock prices and cash dividend payments reflected in the calculation of TSR
shall be adjusted to reflect stock splits during the Performance Period, and
dividends shall not be reinvested in the calculation of TSR.



APPENDIX A - 1

--------------------------------------------------------------------------------

[a105image1.gif]
APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT



Three examples are set forth below:
Payout Percent
Number of Potential Shares Attained
Performance Parameters
0%
0
Company TSR minus Peer Group Median TSR is less than or equal to -50
100%
{InitialGrantNumber}
Company TSR minus Peer Group Median TSR equals 0
200%
{InitialGrantNumber x 2}
+



The Performance Parameters shall be subject to the adjustments approved by the
Compensation Committee of the Board and set forth in writing at the time the
Performance Parameters are approved, which adjustments shall be made in
accordance with the requirements of Code Section 162(m) to the extent the
Performance RSUs are intended to constitute qualified performance-based
compensation, provided that the Compensation Committee of the Board may exercise
its discretion to adjust the Performance Parameters in a manner that would
result in a decrease to the number of the Performance RSUs that would otherwise
vest based on the attainment of the Performance Parameters.







APPENDIX A - 2

--------------------------------------------------------------------------------

[a105image1.gif]
APPENDIX B TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT







This Appendix B includes additional terms and conditions that govern the
Performance RSUs granted to the Participant if the Participant resides in one of
the countries listed herein. These terms and conditions are in addition to, or,
if so indicated, in place of, the terms and conditions set forth in the
Agreement. Capitalized terms used but not defined in this Appendix B shall have
the meanings set forth in the Plan and/or the Agreement.


This Appendix B also includes certain issues of which the Participant should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control, income tax and other laws in effect
in the respective countries as of December 2013. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date when the Performance RSUs vest or Shares
acquired under the Plan subsequently are sold.


In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result. Therefore, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to his or her situation.


Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working,
transfers employment after the Date of Grant, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.


IRELAND


Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 10(b) of the Agreement:
By accepting the Performance RSUs, the Participant acknowledges, understands,
and agrees that the benefits received under the Plan will not be taken into
account for any redundancy or unfair dismissal claim.


Director Notification. If the Participant is a director, shadow director1 or
secretary of an Irish subsidiary of the Company, the Participant is subject to
certain notification requirements under Section 53 of the Companies Act, 1990.
Among these requirements is an obligation to notify the Irish affiliate in
writing within five (5) business days when the Participant receives an interest
(e.g., Performance RSUs, Shares) in the Company and the number and class of
shares or rights to which the interest relates. In addition, the Participant
must notify the Irish subsidiary within five (5) business days when the
Participant sells Shares acquired under the Plan. This notification requirement
also applies to any rights or Shares acquired by the Participant's spouse or
children (under the age of 18).


UNITED KINGDOM


Manner of Payment. This provision replaces Section 7 of the Agreement:


Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the Performance RSUs, Shares will be issued to the Participant.
In no event will the Award be paid to Participant in the form of cash.


Furthermore, notwithstanding any provision of the Plan or the Agreement to the
contrary, the Participant will not be entitled to receive any Shares pursuant to
the vesting of the Performance RSUs unless and until the Participant has
executed a Joint Election (as defined below) in connection with the Performance
RSUs.
      
     
_______________
1A shadow director is an individual who is not on the Board of the Irish
subsidiary but who has sufficient control so that the Board of the Irish
subsidiary acts in accordance with the “directions or instructions” of the
individual.







APPENDIX B - 1

--------------------------------------------------------------------------------

[a105image1.gif]
APPENDIX B TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 
Joint Election. As a condition of the grant of Performance RSUs, the Participant
agrees to accept any liability for secondary Class 1 National Insurance
contributions (the “Employer NICs”) which may be payable by the Company or the
Employer with respect to the vesting of the Performance RSUs or otherwise
payable with respect to a benefit derived in connection with the Performance
RSUs.


Without limitation to the foregoing, the Participant agrees to execute a joint
election between the Company and/or the Employer and Participant (the “Joint
Election”), the form of such Joint Election being formally approved by HMRC, and
any other consent or election required to accomplish the transfer of the
Employer NICs to the Participant. The Participant further agrees to execute such
other joint elections as may be required between the Participant and any
successor to the Company and/or the Employer. If the Participant does not enter
into a Joint Election, no Shares shall be issued to the Participant without any
liability to the Company and/or the Employer. The Participant further agrees
that the Company and/or the Employer may collect the Employer NICs from the
Participant by any of the means set forth in Section 6 of the Agreement.


If the Participant has signed a Joint Election in the past with respect to an
RSU award granted to him or her by the Company and that Joint Election applies
to all grants made under the Plan, the Participant need not sign another Joint
Election in connection with this Performance RSU grant.



APPENDIX B - 2